DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartrey et al. (U.S Patent Publication No. 2009/0299602; “Hartrey”) in view of Linsel et al. (DE102016200578; “Linsel”). 

Regarding claim 1, Hartrey teaches a vehicle operating method, comprising:
generating a base torque reserve for an engine based on a position of an accelerator pedal (Hartrey [Fig. 2] [0067] the reserves/loads module creates a reserve torque by increasing the predicted torque request (above the driver torque request); [0056] A driver request module generates the driver torque requests based on the driver inputs, such as an accelerator pedal position; [0057] The predicted torque is the amount of torque that will be required to meet the driver torque request and any future torque and/or speed requests; [0098] The rate evaluation module determines the rate of change for the predicted torque request over successive periods of time). 
Yet Hartrey does not teach generating a base torque reserve based on a position rate of change of the accelerator pedal.
However, in the same field of endeavor, Linsel does teach generating a base torque reserve based on a position rate of change of the accelerator pedal (Linsel [0002] the internal combustion engine must have some torque reserve during partial lift operation to generate any additional torque that could be requested during the duration of a shift. In addition, a lively switching or commuting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartrey’s method of generating a base torque reserve by taking the rate of change of the accelerator pedal, as taught by Linsel, for the purpose of controlling the effective displacement of an internal combustion engine such that a better comprise between fuel efficiency and emissions on the one hand and the vehicle response to acceleration or deceleration requirements on the other hand is possible (Linsel [0006]).

Regarding claim 2, combination of Hartrey and Linsel teaches the vehicle operating method of claim 1. Hartrey further teaches wherein the base torque reserve is further generated based on one or more of a drive mode, a vehicle altitude, a battery state of charge (SOC), and a transmission gear (Hartrey  [0057] The immediate torque is the torque required at the present moment to meet current torque requests, such as torque reductions (required torque) requested for shifting gears or wheel slippage).

Claim 18 is rejected under the same rationale as claim 2.

Regarding claim 3, the combination of Hartrey and Linsel teaches the vehicle operating method of claim 1. 
Hartrey further teaches wherein the base torque reserve is generated by calculating a shaped base torque and adjusting one or more of a throttle position and a waste gate valve position of the engine based on the shaped base torque (Hartrey [0064] A reserve torque may be created by adjusting slower engine actuators to produce a predicted torque, while adjusting faster engine actuators to 

Regarding claim 4, the combination of Hartrey and Linsel teaches the vehicle operating method of claim 3. Hartrey further teaches wherein the shaped base torque is monotonically increased during a tip-in condition ([Fig. 3][0087] the reserves/loads module may limit the rate at which the predicted torque request is increased to a predetermined rate of change; [0088] For example, 308 of Fig. 3 illustrates the predicted torque request is increased to a predetermined rate of change, which teaches the shaped base torque is monotonically increased during a tip-in condition; the Applicant’s specification [0074] explains that during the tip-in event there is a request for an increase of torque, therefore, the Examiner interprets tip-in condition as a request for torque).

Regarding claim 6, the combination of Hartrey and Linsel teaches the vehicle operating method of claim 1. Hartrey further teaches wherein an amount of the base torque reserve generated is increased as the position rate of change of the accelerator pedal is increased (Hartrey[0088] The increase in the predicted torque request causes an increase in one or more engine air flow parameters (wherein stepping on the gas pedal delivers air and fuel to the engine); [0090] 312 of Fig. 3 illustrates 
Yet, Hartrey does not teach the position rate change of the accelerator pedal. 
However, in the same field of endeavor, Linsel does teach generating a base torque reserve based on a position rate of change of the accelerator pedal (Linsel [0002] the internal combustion engine must have some torque reserve during partial lift operation to generate any additional torque that could be requested during the duration of a shift. In addition, a lively switching or commuting between the modes is reduced by monitoring not only the actual position of the accelerator pedal but also its rate of change)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartrey’s method of generating a base torque reserve by taking the rate of change of the accelerator pedal, as taught by Linsel, for the purpose of controlling the effective displacement of an internal combustion engine such that a better comprise between fuel efficiency and emissions on the one hand and the vehicle response to acceleration or deceleration requirements on the other hand is possible (Linsel [0006]).

Claim 9 is rejected under the same rationale as claim 1. Hartrey further teaches wherein the shaped base torque is further calculated based on one or more of a drive mode, a vehicle altitude, a battery state of charge (SOC), and a transmission gear (Hartrey [0057] The immediate torque is the torque required at the present moment to meet current torque requests, such as torque reductions requested for shifting gears or wheel slippage; the immediate torque reductions is requested for shifting gears, which teaches that the base torque reserve is generated based on a transmission gear); and
adjusting a throttle of an engine based on the shaped base torque to generate the base torque reserve (Hartrey [0064] A reserve torque may be created by adjusting slower engine actuators to 

Claim 18 is rejected under the same rationale as claim 9.

Regarding claim 14, the combination of Hartrey and Linsel teaches the vehicle operating method of claim 9. Hartrey further teaches wherein the base torque reserve is an air torque reserve of the engine (Hartrey [0072] the actuation module may generate an air torque request based on the predicted torque request. The air torque request may equal to the predicted torque request).

Regarding claim 15, the combination of Hartrey and Linsel teaches the vehicle operating method of claim 9, wherein the shaped base torque is maintained below a steady-state value, wherein the steady-state value is a predetermined limit for the shaped base torque that prevents unnecessary fuel consumption (Hartrey [0097] The reserve torque diagnostic module expects that the reserves/loads module limits the rate at which the predicted torque request is increased to a predetermined rate, which means the predetermined rate is not exceeded. The predetermined rate may be calibratable; [0083] the fuel control module can vary the amount of fuel provided to each cylinder; [0084] the fuel mass can be decreased to decrease engine torque output, which means reduced fuel consumption. The 

Claim 16 is rejected under the same rationale as claims 1, 9, and 14. Hartrey further teaches a powertrain including an internal combustion engine and at least one motor (Hartrey [0059] The hybrid optimization module determines how much torque should be produced by the engine and how much torque should be produced by the electric motor);
a transmission ([0054]);
an accelerator pedal ([0056] the driver inputs may include an accelerator pedal position); and
a controller with computer readable instructions stored on non-transitory memory that when executed ([Fig. 1] [0042] An engine control module (ECM) provides commands; [Fig. 2][0055], a functional block diagram of an exemplary engine control system).


Regarding claim 17, the combination of claims 14 and 16 teach generating the air torque reserve based on the position of the pedal and rate of change, along with adjusting the throttle position).

Regarding claim 19, the combination of Hartrey and Linsel teaches the vehicle system of claim 17. 
Hartrey further teaches wherein the shaped base torque is further calculated based on a drive mode and a base torque limit ([0097] The reserve torque diagnostic module expects that the reserves/loads module limits the rate at which the predicted torque request is increased to a predetermined rate).


 Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hartrey et al. (U.S Patent Publication No. 2009/0299602; “Hartrey”) in view of Linsel et al. (DE102016200578; “Linsel”), further in view of Cho et al. (U.S Patent Publication No. 2016/0138713; “Cho”). 

Regarding claim 5, the combination of Hartrey and Linsel teaches the vehicle operating method of claim 3. 
Yet, Hartrey does not teach wherein the torque is monotonically decreased during a tip-out condition 
However, in the same field of endeavor, Cho teaches wherein the torque is monotonically decreased during a tip-out condition (Cho [Fig.2][0009] the torque of an engine rapidly decreases due to tip-out due to a sudden release of an accelerator pedal during power-on up-shifting). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartrey and Linsel’s method of generating a base torque by decreasing the torque during a tip-out condition, as taught by Cho, for the purpose of preventing shock and vibration by more accurately controlling shifting in automatic shifting (Cho [0006]). 

Claim 10 is rejected under the same rationale as claims 4 and 5.

Claims 7, 8, and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Hartrey et al. (U.S Patent Publication No. 2009/0299602; “Hartrey”) in view of Linsel et al. (DE102016200578; “Linsel”), further in view of Keller et al. (U.S Patent Publication No. 2015/0051808; “Keller”).

claim 7, the combination of Hartrey and Linsel teaches the vehicle operating method according to claim 6, further comprising:
receiving a driver torque request via position of the accelerator pedal (Hartrey [0056] A driver request module generates the driver torque requests based on the driver inputs (i.e., the accelerator pedal position));
re-calculating powertrain torque requests based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal (Hartrey [0057] The axle torque arbitration module outputs a predicted torque and an immediate torque. The predicted torque is the amount of torque that will be required to meet the driver torque request and any future torque and/or speed requests), wherein the re-calculated powertrain torque requests include a negative instantaneous torque request to a motor of the powertrain to manage a backlash crossing (Hartrey [0059] The hybrid optimization module determines how much torque should be produced by the engine and how much torque should be produced by the electric motor);
continuing to adjust the one or more of the throttle position and the waste gate valve position based on the shaped base torque (Hartrey [0064] A reserve torque may be created by adjusting slower engine actuators to produce a predicted torque, while adjusting faster engine actuators to produce an immediate torque that is less than the predicted torque. For example, the throttle valve can be opened, thereby increasing air flow and preparing to produce the predicted torque; [0069] The actuation module receives the predicted and immediate torque requests from the reserves/loads module, wherein the actuation module generates actuator specific torque requests); and
changing an output torque to wheels of the powertrain via one or more of the motor of the powertrain and a spark timing of the engine responsive to the powertrain torque requests re-calculated based on the position of the accelerator pedal (Hartrey [0059] The hybrid optimization module determines how much torque should be produced by the engine and how much torque should be 
Yet, Hartrey does not teach receiving a negative driver torque request via a second position rate of change of the accelerator pedal.
However, in the same field of endeavor, Linsel does teach receiving a driver torque request via a second position rate of change of the accelerator pedal and changing an output torque responsive to the powertrain torque requests re-calculated based on the second position rate of change of the accelerator pedal (Linsel [0002] The target torque signal is coupled forward so that the shift command is given so early that the shift operation is imperceptible to the vehicle occupants. The internal combustion engine must have some torque reserve during partial lift operation to generate any additional torque that could be requested during the duration of a shift. Monitoring not only the actual position of the accelerator pedal but also its rate of change teaches receiving a driver torque request via a second position rate of change of the accelerator pedal, as the rate of change would be found by finding the change in position over time. The torque request is calculated based on the rate of change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartrey’s method of generating a base torque reserve by taking the second position rate of change of the accelerator pedal, as taught by Linsel, for the purpose of controlling the effective displacement of an internal combustion engine such that a better comprise between fuel efficiency and emissions on the one hand and the vehicle response to acceleration or deceleration requirements on the other hand is possible (Linsel [0006]). 
Yet, the combination of Hartrey and Linsel does not teach receiving a negative driver torque request via a second position… 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartrey and Linsel’s method of generating torque by receiving a negative driver torque request via a second position, as taught by Keller, for the purpose of rapidly responding to control signals and coordinate engine torque control selectively (Keller [0004-0005]). 

Claim 11 is rejected under the same rationale as claim 7. 


Regarding claim 8, the combination of Hartrey and Linsel teaches the vehicle operating method according to claim 7, further comprising:
receiving a positive driver torque request via a third position of the accelerator pedal (Hartrey [Fig. 3] [0086] The reserves/loads module receives a reserve torque request at time 304 and commands creation of the requested reserve torque. Receiving the predicted torque request 306 at time 304 teaches receiving a positive driver torque request via a third position of the accelerator pedal);
re-calculating the powertrain torque requests based on the third position of the accelerator pedal and the third position rate of change of the accelerator pedal (Hartrey [0057] The axle torque arbitration module outputs a predicted torque and an immediate torque. The predicted torque is the amount of torque that will be required to meet the driver torque request and any future torque and/or speed requests);

changing the output torque to wheels of the powertrain via one or more of a motor of the powertrain and a spark timing of the engine responsive to the powertrain torque requests re-calculated based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal (see the rejection for claim 7).

Claims 7, 8, and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Hartrey et al. in view of Linsel et al., further in view of Keller et al., further in view of Cho et al. 

Regarding claim 12, the combination of Hartrey, Linsel, and Keller teaches the vehicle operating method of claim 11, and the updated position of the accelerator pedal and the updated position rate of change of the accelerator pedal. 
Yet, the combination of Hartrey, Linsel, and Keller odes not teach …transition a driver torque request from a positive driver torque request to a negative driver torque request.
However, in the same field of endeavor, Cho further teaches wherein …transition a driver torque request from a positive driver torque request to a negative driver torque request (Cho [0017, 0043] during the tip-out, which is when the pedal transitions from positive torque request to negative torque request, the system uses different torque controls to perform a stable shift (transition)).
It would have been obvious to one of ordinary skill in the art to combine Hartrey and Linsel’s invention of generating torque request with position rate of change of the pedal by transitioning the torque request from a positive to negative torque request, as taught by Cho, for the purpose of improving the vehicle by achieving appropriate shifting without shock and vibration, even if the torque of an engine rapidly decreases due to tip-out during pedal release (Cho [0017]).

Regarding claim 13, the combination of Hartrey, Linsel and Cho teaches the vehicle operating method of claim 11, wherein the updated position of the accelerator pedal and the updated position rate of change of the accelerator pedal. 
Yet, the combination of Hartrey, Linsel, and Keller odes not teach …transition a driver torque request from a negative driver torque request to a positive driver torque request.
However, in the same field of endeavor, Cho further teaches …transition a driver torque request from a negative driver torque request to a positive driver torque request (Cho [0025] during power-on up-shifting, which is when the gear is shifted with the accelerator pedal pressed down (negative to positive torque request), different torques (requested torque) are applied to enable smooth transition).
It would have been obvious to one of ordinary skill in the art to combine Hartrey and Linsel’s invention of generating torque request with position rate of change of the pedal by transitioning the torque request from a negative to positive torque request, as taught by Cho, for the purpose of improving the vehicle by achieving appropriate shifting without shock and vibration, even if the torque of an engine rapidly decreases due to tip-out during pedal release (Cho [0025]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hartrey et al. in view of Linsel et al., further in view of Tajima et al. (U.S Patent Publication No. 2005/0011689; “Tajima”). 

Regarding claim 20, the combination of Hartrey and Linsel teaches the vehicle system of claim 19, wherein the shaped base torque is further calculated 
based on a rate-limit of the air torque reserve and coordination of actuators of the powertrain to deliver the driver torque request (Hartrey [0087] the reserves/loads module may limit the rate (rate limit) at which the predicted torque request is increased, wherein [0088] the estimated air torque may 
wherein the actuators of the powertrain including the internal combustion engine and the at least one motor (Hartrey [0045-0046] based on the ECM signal, the actuator module energizes a spark plug which ignites the air/fuel mixture, and the combustion of air/fuel mixture rotatably drives a crankshaft, then expels the byproducts of combustion through an exhaust valve, wherein [0004] internal combustion engines combust an air and fuel mixture within cylinders).
Yet, the combination of Hartrey and Linsel does not teach wherein the at least one motor includes a motor positioned downstream of the transmission.
However, in the same field of endeavor, Tajima does teach wherein the at least one motor includes a motor positioned downstream of the transmission (Tajima [0031]the automatic transmission includes a torque converter (starting unit) that transmits the driving forces of the engine and the motor 6 to downstream power transmission components and allows rotation of a rotor of the motor when the driving wheels are braked and an automatic transmission mechanism (multistep transmission mechanism)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartrey and Linsel’s system of generating torque request by including a motor positioned downstream of the transmission, as taught by Tajima, for the purpose of properly controlling the motor speed of hybrid vehicles and avoiding uncomfortable shock (Tajima [0008]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Whitney et al. (US20090270225A1) teaches an engine control system with a torque determination module which determines a desired torque based on a desired engine speed. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665